DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) received on April 5, 2021 has been considered by examiner.

Claim Objections
The claims are generally narrative, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heath (US 2012/0143662 A1).

Regarding claims 1, 5, and 6, Heath discloses a display device comprising: 
a display unit; 
An environmental condition monitor application 120 is executed on the client terminal 110 for processing data generated by the environmental sensors 114. For example, the environmental condition monitor application 120 may process audio signals from an audio sensor and filter sporadic signals to determine a long term ambient noise level. The environmental condition monitor application 120 may process temperature signals from a temperature sensor to detect a temperature pattern, such as an average temperature above a certain level for a number of hours per day for a number of days); and 
a display processing unit configured to determine the display information to be displayed on the display unit on the basis of the air temperature difference obtained on the basis of a first air temperature information that is the air temperature information on a day when the display unit displays the display information and a second air temperature information that is the air temperature information on a previous day of the day, and the display-related information, and cause the display unit to display the determined display information (Paragraph [0051]: The advertiser may specify that the air conditioner ad be served to a user 104 located in a geographical region (e.g., city) where the outdoor temperature is above a preset level (e.g., 80.degree. F.). The advertiser may specify that the air conditioner ad should not be served to a user 104 located in an environment where the room temperature as sensed by the sensors 114 is below a first preset level (e.g., 75.degree. F.) and the outdoor temperature is above a second preset level (e.g., 80.degree. F.). This may indicate that the user 104 is already in an air conditioned environment (or otherwise cool environment, such as the basement) where air conditioners are not needed).
Regarding claim 2, Heath discloses further comprising: 
a temperature detection unit configured to detect a temperature and an air temperature information acquisition unit configured to acquire the air temperature information (Paragraph [0044]: An environmental condition monitor application 120 is executed on the client terminal 110 for processing data generated by the environmental sensors 114. For example, the environmental condition monitor application 120 may process audio signals from an audio sensor and filter sporadic signals to determine a long term ambient noise level. The environmental condition monitor application 120 may process temperature signals from a temperature sensor to detect a temperature pattern, such as an average temperature above a certain level for a number of hours per day for a number of days), 
wherein the air temperature information acquisition unit acquires the air temperature on the basis of a temperature detected by the temperature detection unit (Paragraph [0044]).
Regarding claim 3, Heath discloses wherein the display-related information further includes a time condition related to a time at which the display information is displayed, and the display processing unit is configured to display the display information on the display unit on the basis of the time condition (Paragraph [0077]: the system may allow the sponsors to specify particular environmental conditions and time period after occurrence of particular environmental conditions. For example, ads for winter clothing shown on the first day of frost may be more expensive than similar ads shown a week later, and ads for air conditioners shown on the first day of occurrence of a heat wave may be more expensive than similar ads shown a week later).
Regarding claim 4, Heath discloses wherein the display information is an advertisement information on an advertisement (Paragraph [0051]: The advertiser may specify that the air conditioner ad be served to a user 104 located in a geographical region (e.g., city) where the outdoor temperature is above a preset level (e.g., 80.degree. F.). The advertiser may specify that the air conditioner ad should not be served to a user 104 located in an environment where the room temperature as sensed by the sensors 114 is below a first preset level (e.g., 75.degree. F.) and the outdoor temperature is above a second preset level).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621